Citation Nr: 1123041	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-33 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from January 1955 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefits sought on appeal. 

The Veteran testified by video conference before the undersigned Acting Veterans Law Judge in October 2009. 

In June 2010 the Board denied service connection for bilateral sensorineural hearing loss and service connection for tinnitus.  The Veteran thereupon submitted an appeal to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued an Order granting a Joint Motion to vacate the Board's decision on all claims decided in the June 2010 decision and remanded the issues back to the Board.   

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the June 2010 Board decision denied service connection for bilateral hearing loss and tinnitus.  The Veteran then appealed to the Court and in March 2011 the Court issued an Order granting a Joint Motion to vacate the Board's decision on all claims of service connection and  remanded the issues back to the Board.  

The June 2010 Board decision denied service connection for bilateral hearing loss and tinnitus because the probative medical evidence was against the Veteran's claims.  The Board found an April 2009 VA examination to be more probative then an October 2008 private opinion.  The March 2011 Joint Motion for Remand found the April 2009 VA examination to be inadequate on two basis.   First, the March 2011 Joint Motion stated that though the Veteran's separation audiology examination was normal for VA hearing purposes there was some evidence of hearing loss during the Veteran's military service and that the April 2009 VA examiner did not take into consideration.  In addition, the March 2011 Joint Motion noted that the April 2009 VA examiner failed to consider that the Veteran's current bilateral hearing loss and tinnitus could be the result of service even if his hearing loss was not found at separation.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board notes that the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Here there appears to be at least some showing of hearing loss during service, and the significance of this history was not addressed on the report of the April 2009 VA examination.  

Therefore, the Board finds that the RO should schedule the Veteran for a VA audiology examination to determine the nature and likely etiology of the Veteran's bilateral hearing loss and tinnitus.  The VA examiner should opine if the Veteran's bilateral hearing loss and tinnitus is at least likely as not related to the Veteran's military service. 

Prior to any VA examination, the RO should obtain any outstanding pertinent treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should arrange for the Veteran to undergo another VA examination in order to ascertain the nature and likely etiology of his bilateral hearing loss and tinnitus.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history as well as his assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not that the Veteran has a current bilateral hearing disability and tinnitus that is due to an event or incident of service, including documented noise exposure.  In rendering his/her opinion the VA audiologist should discuss the Veteran's in-service hearing loss and audiograms. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection should be reviewed in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


